internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-106569-99 date date x a b c d d1 d2 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 but x did not have any shareholders assets or business operations until d2 the original shareholders of x were a b c and d a the president of x represents that x’s shareholders intended for x to be an s_corporation based on erroneous advice from x’s prior counsel a mistakenly believed that the s_corporation_election could be made on x’s year tax_return in addition x did not file a tax_return for year because of low financial activity of the asset held by x therefore no form_2553 election by a small_business_corporation was timely filed for x for year or any prior year x eventually filed an election to be an s_corporation which election was accepted for x’s year taxable_year x’s shareholders agree to amend their tax returns consistent with the treatment of x as an s_corporation effective beginning with the year taxable_year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on x filing within days following the date of this letter a form_1120s u s income_tax return for an s_corporation for year and x’s shareholders filing within days following the date of this letter amended returns for year consistent with the treatment of x as an s_corporation effective for the year taxable_year a copy of this letter should be attached to each such return except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
